Opinion issued February 10, 2011
     

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-11-00036-CV
 





















 
 

IN RE NEWTON B. SCHWARTZ, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 
 

MEMORANDUM OPINION 1
 
On January 13, 2011, relator, Newton
B. Schwartz, filed a petition for writ of mandamus, or alternatively, a writ of
prohibition.  On January 24, 2011,
relator moved to dismiss the petition for writ of mandamus, stating that
relator no longer desires to pursue mandamus relief.  No opinion has issued.
Accordingly, we grant relator’s
motion.  The petition for writ of
mandamus is dismissed.
      
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Bland and Alcala. 




1           The
underlying case is Commission for Lawyer Discipline v. Newton B. Schwartz,
Sr., No. 2007-54957 in the 157th
District Court of Harris County.  The
Honorable David Brabham was appointed to sit for the underlying case.